      Case 2:19-cv-00129-KS-MTP Document 32 Filed 02/27/20 Page 1 of 4


   Case: 20-60121    Document: 00515324685          Page: 1   Date Filed: 02/27/2020

                    United States Court of Appeals               UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF MISSISSIPPI
                                 FIFTH CIRCUIT

                                                                         FILE D
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                        TEL. 504-310-7700
CLERK                                                             600 S. MAESTRI PLACE,
                                                                          Suite 115
                                                                 NEW ORLEANS, LA 70130
                                                                          Feb 27 2020
                            February 27, 2020                      ARTHUR JOHNSTON, CLERK



Ms. Quintina Marie Thomas
P. O. Box 893
Honaunau, HI 96726-0893

     No. 20-60121      Imperial Industrial Supply Co., et al v.
Quintina Thomas
                       USDC No. 2:19-CV-129


Dear Ms. Thomas,
We have docketed the appeal as shown above, and ask you to use the
case number above in future inquiries.
Filings in this court are governed strictly by the Federal Rules
of Appellate Procedure. We cannot accept motions submitted under
the Federal Rules of Civil Procedure. We can address only those
documents the court directs you to file, or proper motions filed
in support of the appeal. See FED. R. APP. P. and 5TH CIR. R. 27 for
guidance.   We will not acknowledge or act upon documents not
authorized by these rules.
All counsel who desire to appear in this case must electronically
file a "Form for Appearance of Counsel" naming all parties
represented within 14 days from this date, see FED. R. APP. P. 12(b)
and 5TH CIR. R. 12.     This form is available on our website
www.ca5.uscourts.gov.   Failure to electronically file this form
will result in removing your name from our docket. Pro se parties
are not required to file appearance forms.
Your motion to proceed in forma pauperis is pending in the district
court.
ATTENTION ATTORNEYS: Attorneys are required to be a member of the
Fifth Circuit Bar and to register for Electronic Case Filing. The
"Application and Oath for Admission" form can be printed or
downloaded from the Fifth Circuit's website, www.ca5.uscourts.gov.
Information   on   Electronic   Case   Filing   is  available   at
www.ca5.uscourts.gov/cmecf/.
ATTENTION ATTORNEYS: Direct access to the electronic record on
appeal (EROA) for pending appeals will be enabled by the U S
District Court on a per case basis. Counsel can expect to receive
notice once access to the EROA is available.     Counsel must be
       Case 2:19-cv-00129-KS-MTP Document 32 Filed 02/27/20 Page 2 of 4

      Case: 20-60121   Document: 00515324685    Page: 2   Date Filed: 02/27/2020
approved for electronic filing and must be listed in the case as
attorney of record before access will be authorized. Instructions
for accessing and downloading the EROA can be found on our website
at                      http://www.ca5.uscourts.gov/docs/default-
source/forms/instructions-for-electronic-record-download-
feature-of-cm. Additionally, a link to the instructions will be
included in the notice you receive from the district court.
Sealed documents, except for the presentence investigation report
in criminal appeals, will not be included in the EROA. Access to
sealed documents will continue to be provided by the district court
only upon the filing and granting of a motion to view same in this
court.
We recommend that you visit the Fifth Circuit's website,
www.ca5.uscourts.gov and review material that will assist you
during the appeal process. We especially call to your attention
the Practitioner's Guide and the 5th Circuit Appeal Flow Chart,
located in the Forms, Fees, and Guides tab.
ATTENTION: If you are filing Pro Se (without a lawyer) you can
request to receive correspondence from the court and other parties
by email and can also request to file pleadings through the court’s
electronic filing systems. Details explaining how you can request
this   are   available    on   the   Fifth   Circuit   website   at
http://www.ca5.uscourts.gov/docs/default-source/forms/pro-se-
filer-instructions. This is not available for any pro se serving
in confinement.
Sealing Documents on Appeal: Our court has a strong presumption
of public access to our court's records, and the court scrutinizes
any request by a party to seal pleadings, record excerpts, or other
documents on our court docket.     Counsel moving to seal matters
must explain in particularity the necessity for sealing in our
court. Counsel do not satisfy this burden by simply stating that
the originating court sealed the matter, as the circumstances that
justified sealing in the originating court may have changed or may
not apply in an appellate proceeding.     It is the obligation of
counsel to justify a request to file under seal, just as it is
their obligation to notify the court whenever sealing is no longer
necessary.    An unopposed motion to seal does not obviate a
counsel's obligation to justify the motion to seal.


                                   Sincerely,
                                   LYLE W. CAYCE, Clerk



                                   By: _________________________
                                   Connie Brown, Deputy Clerk
                                   504-310-7671
cc:
       Mr. Steven Cavitt Cookston
       Mr. John Houston Dollarhide
 Case 2:19-cv-00129-KS-MTP Document 32 Filed 02/27/20 Page 3 of 4

Case: 20-60121   Document: 00515324685   Page: 3   Date Filed: 02/27/2020

 Mr. Arthur S. Johnston III
 Mr. Harris Frederick Powers III
      Case 2:19-cv-00129-KS-MTP Document 32 Filed 02/27/20 Page 4 of 4

     Case: 20-60121   Document: 00515324685   Page: 4   Date Filed: 02/27/2020

Provided below is the court's official caption. Please review the
parties listed and advise the court immediately of any
discrepancies. If you are required to file an appearance form, a
complete list of the parties should be listed on the form exactly
as they are listed on the caption.
                            _________________

                            Case No. 20-60121




IMPERIAL INDUSTRIAL SUPPLY COMPANY, doing business as Duramax
Power Equipment, doing business as Factory Authorized Outlets;
STEVEN L. FELDMAN; ANTHONY BUSTOS; ROBERT RASKIN,
                       Plaintiffs - Appellees
v.
QUINTINA MARIE THOMAS,
                       Defendant - Appellant
